J-A23043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: INVOLUNTARY TERMINATION             :   IN THE SUPERIOR COURT OF
    OF PARENTAL RIGHTS TO L.J.B., A            :        PENNSYLVANIA
    MINOR                                      :
                                               :
                                               :
    APPEAL OF: J.M.S., MOTHER                  :
                                               :
                                               :
                                               :   No. 778 MDA 2022

                 Appeal from the Decree Entered April 21, 2022
    In the Court of Common Pleas of Centre County Orphans' Court at No(s):
                                 2021-4556 A


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 16, 2022

        J.M.S. (“Mother”) appeals from the decree granting Centre County

Children and Youth Agency (“CYS” or “Agency”) petitions to involuntarily

terminate her parental rights to her two-year-old daughter, L.J.B., under 23

Pa.C.S.A. § 2511(a)(2), (5), (8), and (b) and change the goal from

reunification to adoption. Mother's counsel (“Counsel”) has filed a petition to

withdraw and an accompanying brief pursuant to Anders. V. California, 386

U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

We affirm and grant counsel’s petition to withdraw.

        The orphans’ court’s Pa.R.A.P. 1925(a) opinion sets forth the pertinent

facts and procedural history, as follows:

        [On October 15, 2021, the Agency filed a petition seeking to
        terminate the parental rights of Mother and Father.] At the April
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23043-22


     8, 2022 termination hearing, the Agency presented testimony
     from two Agency caseworkers who worked with Mother, Father,
     and L.J.B, and from a Youth Service Bureau [(“Y.S.B.”)]
     reunification worker who worked with the family in connection
     with providing formal reunification services. Various documents
     from the dependency docket were also filed collectively as an
     Agency exhibit. Mother and Father both testified in support of
     their respective positions.

     With respect to Mother, the evidence demonstrated the existence
     of ongoing, significant safety concerns regarding her ability to
     parent L.J.B. based on mental health diagnoses (depression,
     anxiety, and bipolar disorder) for which Mother was not
     consistently treating, substance abuse, and housing instability.
     [N.T., 4/8/22, at 20, 54-57]. The Agency had been involved with
     Mother and her older daughter, “M”, since the fall of 2018 based
     on similar concerns and as a result of referrals that then three-
     year-old M was left outside alone and unsupervised on more than
     one occasion. [N.T. at 7, 13].

     Mother’s parents ultimately secured custody of M and Mother had
     supervised visits. [N. at 7]. The Agency continued to provide
     services to Mother in connection with her parenting of M, including
     parenting education and support and encouragement of Mother’s
     mental health treatment. Mother was cooperative at times and at
     other times uncooperative, irrational, and erratic. There was
     significant conflict with her family. [N.T at 14.]

     In May of 2019, Mother became involved with Father.                In
     November of 2019, the Agency received a report that Mother was
     pregnant with L.J.B. and was abusing Adderall. The Agency,
     working together with Mother’s mental health blended case
     manager, attempted to address the Adderall use issue with
     Mother. Mother’s mental health and related instability remained
     a primary concern. Testimony established that, by 2020, Mother
     was also having difficulty focusing at her job, and housing stability
     became an ongoing issue due to failure to pay rent, family
     conflicts, and significant property damage in a rented home that
     lead [sic] to problems with Mother’s landlord. A CYS caseworker
     met with mother ten days before she gave birth to L.J.B. and
     [found] Mother was difficult to communicate with and unfocused.
     Mother tested positive for amphetamines and marijuana at the
     hospital after giving birth to L.J.B. on March 14, 2020. [N.T. at
     15-20].

                                     -2-
J-A23043-22



     L.J.B. was adjudicated dependent on April 1, 2020, and placed in
     the care and custody of CYS.[ ] L.J.B. was placed with a foster
     family, and she has remained in the foster home since her initial
     placement. [N.T. at 21-24]. As of the time of the termination of
     parental rights hearing on April 8, 2022, L.J.B. has been in foster
     care for a little more than two years, [which constitutes] the
     entirety of her life. L.J.B. was adjudicated dependent due to
     significant safety concerns for this vulnerable child should she be
     in the care and custody of either parent under the circumstances
     as they existed at that time. [N.T. at 24].

     As to Mother, the evidence showed that she experienced a great
     deal of instability in numerous facets of her life due to ongoing
     mental health problems, for which she was not adequately
     treating, as well as drug abuse. Domestic violence between
     Mother and Father was also a concern. Although Mother had
     services available and had been connected with providers for
     some time, she did not consistently follow through with services.
     N.T. at 54-64].

     As to Father, although he expressed an interest in taking custody
     of L.J.B. on her birth, the Agency had previously been open for
     services in connection with other children of Father and could not
     assure the safety of newborn L.J.B. in his care and custody due to
     ongoing concerns regarding drug use and housing and
     employment instability. There were also concerns regarding
     Father’s domestic violence.

     CYS initially provided reunification services and support to Mother
     and Father while they were [waitlisted] for formal purchased
     reunification services to begin. Mother and Father were not living
     together, and services were offered separately. Because of
     pandemic conditions in early 2020, visits with L.J.B. were initially
     held by Zoom. The Agency worked with Mother and Father to
     facilitate effective and fulfilling visits and to help them with the
     technology skills required to participate. In this initial period,
     Mother did well during visits, and engaged with L.J.B. in a loving,
     affectionate way. Visits were eventually moved to Mother’s home
     for a time. Father participated in Zoom visits during this period,
     but not consistently. [N.T. at 24-49].

     Formal reunification services through YSB began in December of
     2020 and continued for approximately nine months, until August

                                    -3-
J-A23043-22


     of 2021. From the outset of formal reunification services, Mother
     appeared to have decompensated from a mental health
     perspective and seemed very unstable. She was unfocused and
     either unable or unwilling to cooperate when it came to fairly basic
     tasks such as reviewing documents and required releases. She
     also consistently tested positive for various drugs, which included
     cocaine, fentanyl, methamphetamine, amphetamines, opiates and
     THC. [N.T. at 54-64].

     The reunification worker continued addressing drug abuse
     concerns with Mother and attempted to help her, to no avail.
     Mother at times appeared impaired or subdued to the point that
     she did not actively participate in visits with L.J.B. Mother had
     been recommended for a partial hospitalization in the summer of
     2020 but chose not to follow through; according to Mother, she
     was afraid of losing her job. [N.T. at 64-71].

     She was ultimately discharged from mental health and substance
     abuse counseling for noncompliance and/or failure to attend.
     Mother’s reunification counselor testified to concerns over
     Mother’s ability to handle basic parenting tasks. These issues
     could not be addressed because of the need to focus primarily on
     Mother’s mental health and substance abuse problems, and there
     was never an ability to progress beyond that focus due to mother’s
     unwillingness or inability to cooperate or follow through with
     treatment. [N.T. at 70-72].

     [The Agency determined that] Mother’s mental health issues and
     substance abuse clearly negatively impacted her ability to parent
     and to provide safety for L.J.B. Mother was inappropriate in
     handling of L.J.B. and in interactions with her YSB caseworkers.
     Home conditions were at times found to be inappropriate for a
     young child, with items such as razors found on the floor. She
     was observed to be hallucinating during a visit with L.J.B. Mother
     could not consistently use a car seat or highchair properly, and at
     times demonstrated exasperation at being asked to try. [N.T. at
     62-71]

     Mother was continuing to feed L.J.B. baby food after L.J.B. had
     transitioned to regular food, and on one occasion overfed L.J.B. to
     the point she was gagging. Mother was harsh in her words and
     tone with L.J.B. Reunification workers had to intervene during
     many visits to ensure L.J.B.’s safety and well-being. [N.T. at 63,
     67-68].

                                    -4-
J-A23043-22



     At about one year of age, L.J.B. appeared fearful of Mother; she
     would be tearful and at times scream when Agency workers spoke
     of visits with Mother. Visits were moved from the home to an
     Agency setting because of safety concerns. Visits were ultimately
     terminated on July 20, 2021, after a hearing because of Mother’s
     conduct and to protect L.J.B.’s well-being. [N.T. at 70-71].

     Mother was fired from her job in late July of 2022[, although she
     subsequently attained other employment], and [she] was
     experiencing difficulties in the relationship with her landlord.
     Formal reunification ended in August of 2021 given the lack of
     cooperation. The Agency served Mother with paperwork for the
     termination hearing in December of 2021.           She appeared
     disheveled and “off” to the caseworker. [N.T. at 72-100].

     In January of 2022, Mother was admitted for a brief in-patient
     psychiatric stay. She was released with prescribed medications.
     She contacted a mental health provider, and, as of the termination
     hearing date, was on a waiting list for intake. She did not provide
     a release for related records.

     Mother testified at the termination hearing. As of that time, she
     was working with services in the community to attain stable
     housing, but was living in a hotel and planning to transition to
     another. She was working with other community supports to
     secure connections to services. She testified to wanting to
     develop a closer relationship to the foster family so she can be
     close to L.J.B.

     Mother dropped a PFA she had obtained against Father, and she
     planned to count on him for support. According to Mother, she
     and L.J.B. had formed an attachment with the Agency workers
     before formal reunification services with YSB began, and she could
     see a difference in L.J.B. after YSB became involved. She found
     it difficult to accept criticism from the YSB caseworkers because
     she did not respect them. She was proud of L.J.B.’s ability to form
     a bond. She initially considered voluntary termination because
     L.J.B. was doing so well but ultimately decided to fight it after
     talking with Father.

     ...




                                    -5-
J-A23043-22


        The evidence established that L.J.B. is well-adjusted and happy in
        her foster home. She has developed a healthy bond with her
        foster parents and siblings. She has started talking and calls her
        foster parents “mama” and “dada.” The foster parents are actively
        involved in maintaining a relationship between L.J.B. and her
        maternal grandparents and her step-sister, M. L.J.B.’s foster
        parents are an adoptive resource for her.

Orphans’ Court Opinion, 4/21/22, at 1-5.

        Following the termination of parental rights hearing, the orphans’ court

granted the Agency’s petition involuntarily terminating Mother’s and Father’s

parental rights and changing the goal for L.J.B. to adoption. In so doing, the

Court determined that evidence sufficed to establish each of the three grounds

for termination under 23 Pa.C.S. § 2511(a)—specifically, subsections (a)(1),

(a)(5), and (a)(8)—raised by the Agency. Mother’s timely counseled appeal

followed.1

        In this Court, Counsel has filed both a petition to withdraw and

an Anders brief. When presented with an Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw. See Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super.

2010).

        Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, counsel must do the following:

        (1) petition the court for leave to withdraw stating that after
        making a conscientious examination of the record, counsel has
        determined the appeal would be frivolous; (2) file a brief referring
        to any issues that might arguably support the appeal, but which

____________________________________________


1   Father did not appeal the termination of his parental rights.

                                           -6-
J-A23043-22


      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court's attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(internal citation omitted). In Santiago, our Supreme Court addressed the

second requirement of Anders, i.e., the contents of an Anders brief, and

required that the brief:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel's conclusion that the appeal is frivolous; and

      (4) state counsel's reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      This Court has extended the Anders principles to appeals involving the

termination of parental rights. See In re V.E., 611 A.2d 1267, 1274-75 (Pa.

Super. 1992). “Once counsel has satisfied the [Anders] requirements, it is

then this Court's duty to conduct its own review of the trial court's proceedings

and render an independent judgment as to whether the appeal is, in fact,

wholly frivolous.” Edwards, 906 A.2d at 1228 (internal citation omitted).

      Here, Counsel has filed a petition to withdraw citing Anders and

Santiago, and she includes a statement that she conducted a thorough review




                                      -7-
J-A23043-22



and determined there were no meritorious issues that could support Mother’s

appeal. Counsel concludes that Mother’s appeal is frivolous.

     Counsel’s Anders brief also includes a summary of the facts and

procedural history of the case, and it acknowledges Mother’s chief complaint

that, in her opinion, she did not receive sufficient support or services by a

multidisciplinary team working to maintain the parent-child relationship.

Counsel discusses why this issue lacks merit:

     The child has been in the care and custody of CYS the entire two
     years of her life. N.T at 93. Both CYS and the reunification team
     attempted to provide support and services to [Mother] in hopes of
     assisting [Mother] in remedying the significant mental health and
     drug abuse issues, as well as concerns about housing stability and
     inadequate parenting skills. N.T. at 54-55, 66-68. Over the
     course of the two years between the child’s birth and the
     termination of parental rights, [Mother] demonstrated an
     unwillingness or inability to consistently attend mental health and
     substance abuse counseling, N.T. at 57, to refrain from abusing
     illegal substances, N.T. at 54-55, to attend and cooperate with the
     services provided by CYS and the reunification team, N.T. at 14,
     16, and to act in a safe and appropriate manner during the
     supervised visits provided by the agencies. N.T. at 65-69, 71-72.

     [Mother] was able to begin addressing her mental health concerns
     by completing an in-patient stay at a mental health institution and
     engaging in follow-up treatment thereafter. N.T. at 101. She also
     testified about taking the initiative to work with various local
     agencies to secure stable housing, obtain employment and
     coordinate mental health and substance abuse services. Id.
     However, these developments occurred after being served with
     notice of the Petition for Involuntary Termination, and the trial
     court therefore was precluded from considering these positive
     developments pursuant to 23 Pa.C.S. 2511(b). The trial court
     properly analyzed only the circumstances from the time of the
     child’s placement until December 2021.

Anders Brief, at 11-13.


                                    -8-
J-A23043-22



      Counsel also indicates that she mailed Mother copies of her petition and

Anders brief, as well as correspondence explaining her rights to retain private

counsel or proceed pro se and raise any additional arguments she believes are

meritorious.

      We conclude that Counsel has complied with the requirements of the

Anders procedure described above.            Accordingly, we will conduct an

independent review to determine whether Mother’s appeal is wholly frivolous.

      As noted above, Counsel identifies the following issue for review:

      Mother did not receive sufficient support or services by a
      multidisciplinary team working to maintain the parent-child
      relationship.

Anders Brief at 10.

      In an appeal from an order terminating parental rights, our scope of

review is comprehensive: we consider all the evidence presented as well as

the trial court's factual findings and legal conclusions. However, our standard

of review is narrow: when reviewing a decree terminating parental rights, this

Court must “accept the findings of fact and credibility determinations of the

trial court if they are supported by the record.” In re J.W.B., 232 A.3d 689,

695 (Pa. 2020) (internal citation omitted).

      Further, the trial court is free to believe all, part, or none of the evidence

presented and is likewise free to resolve conflicts in the evidence. See In re

D.A.T., 91 A.3d at 203.      “If competent evidence supports the trial court's

findings, we will affirm even if the record could also support the opposite

result.” In re M.M., 106 A.3d 114, 117 (Pa. Super. 2014) (citation omitted).

                                       -9-
J-A23043-22



“If the factual findings are supported, appellate courts review to determine if

the trial court made an error of law or abused its discretion.” Id. (internal

citation omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is upon CYS to prove by

clear and convincing evidence that its asserted grounds for seeking

the termination of parental rights are valid. See In re D.A.T., 91 A.3d 197,

203 (Pa. Super. 2014). “Clear and convincing evidence is that which is so

clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Interest of A.M., 256 A.3d 1263, 1270 (Pa. Super. 2021) (citation

and quotation marks omitted).

      Termination of parental rights under Section 2511 requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to section 2511(b): determination of the
      needs and welfare of the child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Here, the orphans’ court terminated Mother's parental rights pursuant

to Section 2511(a)(2), (5), (8), and (b).     We need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as Section


                                    - 10 -
J-A23043-22



2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Moreover, we may uphold a termination decision if any

proper basis exists for the result reached. In re C.S., 761 A.2d 1197,

1201(Pa. Super. 2000) (en banc).

      As we need only agree with the orphans’ court as to one subsection

of Section 2511(a), we analyze whether the Agency properly established

grounds for termination under Section 2511(a)(8). That section provides in

relevant part:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

      ***

      (8) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

      ***
      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).


                                    - 11 -
J-A23043-22



      To satisfy subsection 2511(a)(8), the petitioner must show three

components: (1) that the child has been removed from the care of the parent

for at least 12 months; (2) that the conditions which had led to the removal

or     placement       of     the     child     still    exist;        and     (3)

that termination of parental rights would best serve the needs and welfare of

the child. In re Adoption of J.N.M., 177 A.3d 937, 943 (Pa. Super. 2018).

      Unlike other subsections, subsection 2511(a)(8) does not require the

court to evaluate a parent's willingness or ability to remedy the conditions that

led to the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa.

Super. 2017). In fact, the Adoption Act prohibits the court from considering,

as part of a subsection 2511(a)(8) analysis, “any efforts by the parent to

remedy    the   conditions   described   [in   the petition]   which    are   first

initiated subsequent to the giving of notice of the filing of the petition.” 23

Pa.C.S.A. § 2511(b). While “the application of [subsection 2511(a)(8)] may

seem harsh when the parent has begun to make progress toward resolving

the problems that had led to the removal of [his or] her children.,” this Court

has recognized that

      by allowing for termination when the conditions that led to
      removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child's life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child's need for permanence and
      stability to a parent's claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to



                                     - 12 -
J-A23043-22


      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006). See also

In the Interest of T.M.W., 232 A.3d 937, 949 (Pa. Super. 2020) (“[W]here

a child is in foster care, a parent has the affirmative duty to work towards the

return of the child by cooperating with the Agency to obtain the rehabilitative

services necessary for her to be capable of performing her parental duties and

responsibilities.”).

      In the instant case, the orphans’ court determined that more than one

year had elapsed since the Agency removed L.J.B. from Mother’s care, that

Mother had made no progress toward remedying the problems that led to

placement of the child with the Agency, and that termination served the child’s

needs and welfare, which could no longer be placed on hold while Mother

belatedly attempted to attain stability.

      To these points, the court observed:

      the child “has been in [Agency] care for two years—all her life—
      and during almost the entirety of that time, the conditions that
      [led] to [child’s] placement continued to exist despite ongoing
      diligent efforts by the Agency and by reunification workers to
      provide support and connect Mother and Father with a host of
      services to help remedy those conditions. The issue was not a
      lack of adequate, readily available services; the issue was a
      failure on the part of parents to follow through and cooperate. The
      evidence established, as to both Mother and Father, that they
      either could not, or would not, engage in services to remedy the
      conditions leading to placement and alleviate the safety concerns
      they presented in terms of parenting L.J.B, a young vulnerable
      child. During that time, L continued to grow and develop and to
      need love and support of a family.




                                     - 13 -
J-A23043-22



Trial Court Opinion, at 8. As the record supports this observation, we agree

with the orphans’ court’s analysis and conclusion that the Agency established

grounds under Section 2511(a)(8) by clear and convincing evidence.

      We turn now to subsection (b), which requires the court to “give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). “The emotional needs and welfare of

the child have been properly interpreted to include intangibles such as love,

comfort, security, and stability.”   T.S.M., 71 A.3d at 628 (citation and

quotation marks omitted). Our Supreme Court has made clear that section

2511(b) requires the orphans’ court to consider the nature and status of bond

between a parent and child. In re E.M., 620 A.2d 481, 484-485 (Pa. 1993).

It is reasonable to infer that no bond exists when there is no evidence

suggesting the existence of one. See In re K.Z.S., 946 A.2d 753, 762–763

(Pa. Super. 2008). To the extent there is a bond, the orphans’ court must

examine whether termination of parental rights will destroy a “necessary and

beneficial relationship,” thereby causing a child to suffer “extreme emotional

consequences.” In re E.M., 620 A.2d at 484-485.

      “While a parent's emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

                                     - 14 -
J-A23043-22



the love, comfort, security, and stability the child might have with the foster

parent.” Id. In determining needs and welfare, the court may properly

consider the effect of the parent's conduct upon the child and consider

“whether a parent is capable of providing for a child's safety and security or

whether such needs can be better met by terminating a parent's parental

rights.” Interest of L.W., 267 A.3d at 524.

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.” Id. at 269.     The Court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail ... the result,

all too often, is catastrophically maladjusted children.” Id.

      The orphans’ court determined the Agency proved its burden under

subsection 2511(b). Evidence established that L.J.B. had formed an emotional

bond with her foster family, now referring to them as “mama” and “dada” as

she begins to talk, whereas, in contrast, she had cried and appeared fearful

of Mother during their visits.   Though Mother had exhibited a healthy bond

with the newborn child in the early months after Agency placement, the bond

had since deteriorated as she stopped cooperating with services.




                                     - 15 -
J-A23043-22



      While the orphans’ court did not doubt that Mother loved her child, it

reasoned that her unwillingness to cooperate with Agency workers and her

resultant noncompliance with goals over the majority of the relevant timeline

impeded the formation of a healthy bond between herself and her child. Under

the Section 2511(b) rubric, therefore, the trial court determined it would best

meet L.B.J.’s emotional needs and serve her well being by keeping intact the

healthy, mutual emotional bond existing between her and her foster parents.

Accordingly, the orphans’ court viewed terminating Mother’s parental rights

and changing the placement goal to adoption as serving the child’s best

interests. We discern no error with this conclusion.

      Based on our review of the record, we agree with Counsel that Mother’s

challenge charging the Agency with offering insufficient services to enable her

to meet her reunification goals is wholly without merit.         Furthermore,

considering our duty to ascertain whether there are any arguably meritorious

issues counsel missed or misstated, we note that we observe none. Ample

evidence supported the orphans’ court's decision to terminate Mother’s

parental rights pursuant to Subsections 2511(a) and (b).

      Accordingly, we affirm the decree terminating Mother’s parental rights

and changing the placement goal from reunification to adoption, and we grant

counsel's petition to withdraw.




                                    - 16 -
J-A23043-22




     Decree affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                                  - 17 -